On Rehearing.
After further reflection on appellant's assignment that the trial court committed reversible error in excluding documentary evidence, highly relevant and pertinent to the issue involved in this suit, we think the action of the court did not rest upon the exercise of its discretion. Trial courts have no discretion in admitting material evidence, when offered in due order, and are seldom, if ever, justified in rejecting such evidence where its introduction will cause no delay or procedural hurt or prejudice to the adverse party. It can safely be said that it is an abuse of discretion for a court to refuse introduction of competent evidence to meet the ends of justice.
Plaintiff's suit was upon an itemized account, based upon the terms of special contracts of insurance, and supported by affidavit in such manner as to make the account a liquidated money demand, which, under certain conditions, is prima facie evidence that the stated account is "just and true, that it is due, and that all just and lawful offsets, payments and credits have been allowed * * *." Art. 3736, R.S., Vernon's Ann.Civ.St. art. 3736. The statute creates a rule of evidence to be applied to proving open accounts, "unless the party resisting such claim shall, before an announcement of ready for trial in said cause, file a written denial, under oath, stating that such account is not just or true, in whole or in part, and if in part only, stating the items and particulars which are unjust; * * *." Plaintiff's pleadings clearly came under the provision of the statute, and no exception was urged in the answer of the defendant. The sworn account constituted not only a claim for liquidated demand arising under written contracts, but, within the purview of the Article, constituted a claim for goods, wares and merchandise. Crowe v. Union Automobile Insurance Co., Tex. Civ. App. 79 S.W.2d 168.
Therefore, relying on the legal rule of civil procedure on the pleadings in review, plaintiff introduced in evidence, with the approval of the trial court, the sworn account, over the objection of the defendant that he (the defendant) had, under oath, "denied owing the plaintiff anything"; whereupon, in view of the ruling of the court, in effect that plaintiff's sworn account established prima facie a liquidated demand as against defendant's answer, plaintiff was led to rest his case.
The defendant, evidently fearful of the sufficiency of his answer to cast the burden of proof on plaintiff to establish the account as a liquidated demand, with leave of the court, led a trial amendment, clarifying what he intended in his answer to deny, but which he did not do, that plaintiff's account was "not just or true, in whole or in part," to break the force of the sworn account establishing prima facie plaintiff's cause of action. The trial court, recognizing the necessity for, and, in the exercise of sound discretion, allowed, over plaintiff's objections and out of due order of pleading, the filing of the amendment. The court then overruled defendant's motion to strike from the records plaintiff's sworn account as evidentiary, and refused an instructed *Page 261 
verdict for the defendant, perforce of the trial amendment; whereupon defendant introduced his testimony in an effort to rebut the legal effect of plaintiff's evidence.
On cross-examination of defendant's witnesses and from witnesses of his own, plaintiff established, without objection, the predicate for the introduction of the documentary evidence — of its identity and execution — and then it was, the trial court excluded the proffered documents on the ground merely that such evidence was not in rebuttal of defendant's evidence, therefore not admissible under due order of trial. We think, on further consideration of the point raised, the court was in error.
Art. 2180, R.S. provides: "The party upon whom rests the burden of proof on the whole case under the pleadings, shall be permitted to * * * introduce his evidence." This the plaintiff did by the introduction of his sworn account under the rulings of the court. Then the statute provides that "The adverse party may * * * introduce his evidence." This, the defendant attempted to do. And, further, the statute provides that "The parties shall then be confined to rebutting testimony on each side." The plaintiff was denied this right under the ruling of the court. The documentary evidence offered was in rebuttal, tendered by plaintiff for the purpose of refuting the testimony of the defendant, and establishing the correctness of plaintiff's sworn account, which had been attacked by the defendant. Plaintiff had a right to rebut the testimony of defendant and support his claim with such evidence. The grant of this right did not rest upon the exercise of discretion by the trial court. It was a statutory right. The party holding the affirmative of the issue is only required to make a prima facie case in the opening and may reserve confirmatory proof in support of his case when attacked by the other side, then fortify his case from such attack by rebuttal evidence. The plaintiff having the burden of proof, made out his case in chief, by the introduction of his sworn account, which was recognized by the trial court as evidentiary, sufficient at least to establish prima facie his demand, thus requiring the defendant to introduce his testimony in rebuttal.
If, however, it can be said that plaintiff's pleadings fall within the category of claims on which a systematic record of said account had not been kept, or that it did not establish prima facie a liquidated demand, within the meaning of Art. 3736, as suggested in our original opinion, we think plaintiff was led into the course he pursued by the action of the trial court in overruling defendant's motion for instructed verdict when plaintiff rested his case; and then, too, in permitting the filing of the trial amendment after announcement of ready, and then refusing to strike the claim from the record as evidentiary, and requiring defendant to introduce proof in rebuttal. And further, if it can be said that the court, in excluding the documentary evidence, acted in the exercise of its discretion, such, we think, would be an abuse of power. The documentary evidence excluded was highly material, rebutting defendant's defense, and confirmatory in support of plaintiff's demand. Standing alone such would conclusively establish plaintiff's sworn account, and would have warranted an instructed verdict for the plaintiff. On another trial, the evidence might be different; we therefore sustain plaintiffs motion for rehearing, set aside our judgment affirming the case; reverse and remand the cause.